Third District Court of Appeal
                               State of Florida

                        Opinion filed December 27, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-0536
                        Lower Tribunal No. 08-46627B
                            ________________


                        Michael Christopher Reid,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Rodney Smith
and Charles K. Johnson, Judges.

      Carlos J. Martinez, Public Defender, and John Eddy Morrison, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Marlon J. Weiss, Assistant
Attorney General, for appellee.


Before LOGUE, LUCK and LINDSEY, JJ.

     PER CURIAM.

                     ON MOTION FOR CLARIFICATION
      Upon review of the appellant’s motion for clarification, we withdraw our

opinion issued in this case on November 1, 2017 and replace it with the opinion

which follows.

      Affirmed without prejudice to appellant’s raising a claim of ineffective

assistance of trial counsel in an appropriate Rule 3.850 motion. See Adderly v.

State, 132 So. 3d 1234 (Fla. 3d DCA 2014); Davis v. State, 25 So. 3d 1282 (Fla.

3d DCA 2010); Taylor v. State, 848 So. 2d 435 (Fla. 3d DCA 2003).




                                      2